Sweeney, J.
Appeal by the employer and the insurance carrier from a decision of the Workmen’s Compensation Board for death benefits. Decedent, age 43, was employed as a bartender, and while standing behind the bar conversing with two people, suddenly let out a scream, turned to his left and fell toward the floor. Although the two witnesses to whom he had just been talking saw him start to fall, they did not see the rest of his fall because they could not see behind the top of the bar. Appellants contend that there *1084was no accident which arose out of and in the course of employment. The bar area in which decedent fell had a sink a little more than a foot below the top of the bar. The board affirmed the Referee’s decision on the theory that decedent struck his head against the edge of the sink when he fell. Decedent was bleeding from his right cheek when observed by one of the witnesses after the fall. The autopsy report contained a statement that there was a % inch fresh laceration in the area of the right forehead. In arriving at its decision the board is not limited to the facts actually proven, but may also draw any reasonable inferences from those facts (Matter of Stone v. N. Y. Artificial Breeders’ Co-op, 33 A D 2d 524.) Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Greenhlott, Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.